Citation Nr: 1749005	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-32 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for residuals of a head injury.

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for major depressive disorder, claimed as secondary to service-connected osteoarthritis of the bilateral knees.

3. Entitlement to service connection for residuals of a head injury.

4. Entitlement to service connection for major depressive disorder, claimed as secondary to service-connected osteoarthritis of the bilateral knees.

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for hypoglycemia.

7. Entitlement to service connection for central benign tremors.

8. Entitlement to service connection for vertigo, loss of balance, and dizziness.

9. Entitlement to service connection for memory loss.

10. Entitlement to service connection for gastreoesophageal reflux disease (GERD).

11. Entitlement to an increased rating in excess of 10 percent for a left knee disability.

12. Entitlement to an increased rating in excess of 10 percent for a right knee disability.  

13. Entitlement to non-service connected disability pension benefits.

14. Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1990 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2014 and February 2015 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Anchorage Alaska.  

The March 2014 rating decision declined to reopen the claim for service connection for head injury residuals, while also denying entitlement to service connection for headaches, benign central tremors, hypoglycemia, vertigo, dizziness, and loss of balance, memory loss, and GERD.  It further denied entitlement to a rating in excess of 10 percent for the bilateral knees, as well as entitlement to non-service connected pension benefits and TDIU.  The February 2015 rating decision declined to reopen the claim for service connection for depression, as well as for head injury residuals.  

In September 2015, the Veteran withdrew his hearing request.	

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a head injury, vertigo, dizziness, and loss of balance, memory loss, tremors, GERD, as well as entitlement to an increased rating for both knee disabilities, non-service connected disability pension benefits, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO previously denied the Veteran's claims for entitlement to service connection for residuals of a head injury and depression in unappealed May 1996 and January 2004 rating decisions, respectively.

2. The evidence received since the May 1996 rating decision regarding the claim for service connection for residuals of a head injury is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.

3. The evidence received since the January 2004 rating decision regarding the claim for service connection for depression is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.

4.  Major depressive disorder is shown to be aggravated by his service-connected bilateral knee disabilities.

5. The evidence of record favors a finding that the Veteran's headache disability had its onset during his period of active duty service.   

6. The Veteran does not have a current diagnosis of hypoglycemia.


CONCLUSIONS OF LAW

1. The May 1996 and January 2004 rating decisions denying the Veteran's claims for service connection for residuals of a head injury and depression, respectively, are final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. As new and material evidence has been received, the claim for entitlement to service connection for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. As new and material evidence has been received, the claim for entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for the establishment of service connection of major depressive disorder have been met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

5. The criteria for the establishment of service connection of a headache disability  have been met . 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6. The criteria for entitlement to service connection for hypoglycemia have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
	
For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

	A. Residuals of a Head Injury

The RO last denied the Veteran's claim of entitlement to service connection for residuals of a head injury in a May 1996 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which indicated that he struck his head in June 1991, after which he complained of a headache.  In its May 1996 rating decision, the RO denied the claim based in large part on the lack of a disabling condition for which compensation could be established.

The Veteran was notified of the May 1996 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his head injury residuals claim.  As such, the RO's May 1996 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

In this case, the newly submitted evidence pertaining to the Veteran's head injury residuals consists, in part, of post-service treatments records that documented complaints of pressure in his head for over 18 months in March 2005 and June 2005 and a current diagnosis of temporal lobe epilepsy in April 2017, suggestive of potential head injury residuals.  The Board finds that this relates to the open medical question as to whether the Veteran has residuals of a head injury that had its onset in, or is otherwise related to service.  The evidence is new, material and serves to reopen the claim.  

	B. Depression

The RO last denied the Veteran's claim of entitlement to service connection for depression in a January 2004 rating decision.  At that time, the pertinent evidence of record included his service treatment records, which documented a report of depression in June 1991, notations indicating paranoid/antisocial personality traits, as well as two suicide attempts (one during the summer of 1991).  In its January 2004 rating decision, the RO denied the claim based in large part on the lack of a nexus between the Veteran's depression and his military service.

The Veteran was notified of the January 2004 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his claim for depression.  As such, the RO's January 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

In this case, the newly submitted evidence pertaining to the Veteran's depression consists, in part, of a September 2015 private medical opinion indicating that the  bilateral knee disabilities more likely than not aggravate his depressive disorder.  The evidence is new, material and serves to reopen the claim.  

III. Service Connection 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A. Depression

The Veteran contends, in pertinent part, that his depressive disorder is caused or aggravated by his service-connected disabilities.  A September 2015 private opinion letter indicated the Veteran had a diagnosis of major depressive disorder.  In this regard, the requirement for a current disorder is met.  

In the September 2015 private opinion letter, Dr. H. H. opined that his service-connected knee disabilities more likely than not aggravate his major depressive disorder.  She based this opinion on his in-service psychological treatment, as well as a March 2014 VA treatment record, which noted the Veteran's reports that his pain caused him to feel frustrated, angry, depressed, and anxious.  She noted his statements to her that his physical conditions depressed him and made him upset and irritable.  Dr. H. H. also highlighted supporting medical literature, which documented a causal relationship between medical issues, such as knee pain, and psychiatric difficulties.  The Board finds that this opinion had clear conclusions and strong supporting data, as well as a reasoned medical explanation connecting the two.  As a result, the Board affords it great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); See Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

Resolving all doubt in the Veteran's favor, his major depressive disorder was aggravated by the effects of his service-connected knee disabilities.  The benefit sought on appeal is granted. 

B. Headaches

The Veteran has been diagnosed with headaches.  See January 2014 VA examination report.  A January 2007 VA treatment record also noted a diagnosis of migraines. Furthermore, VA treatment records have consistently documented the Veteran's reports of headaches since service. 

Service treatment records indicate the occurrence of headaches one to two times weekly beginning in 1991.  The Veteran reported experiencing headaches after striking his head in June 1991.  His entrance examination notes no pre-existing headache disability, and the Veteran is competent to report an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  The accident was documented in the service treatment records and, therefore, the Veteran's statements regarding the accident are consistent with the documentation available.  See Service Treatment Records dated June 29, 1991.  The Board finds no reason to call into question his assertion that he experienced headaches starting in 1991, and such is documented in the service treatment records.

The key question at issue is whether there is a nexus, or link, between the current disability and the Veteran's service.  As discussed below, the Board finds that the evidence supports a finding that the Veteran's headaches are related to his in-service injury.  

In particular, the January 2014 VA examiner opined that it was more likely than not that the Veteran's post-service headaches were related to the headaches reported during service.  She further stated that the headaches were representative of a chronic condition and appeared to be situational, which was also typical of headaches documented in the treatment records.  This opinion had clear conclusions and a reasoned medical explanation.  The Board is persuaded by the January 2014 VA examiner's opinion, as it took into account the circumstances of the Veteran's military service and medical history.  As a result, the Board affords this medical opinion high probative value.  

The Board notes the March 2014 VA addendum opinion, in which a VA examiner opined that the headaches were less likely than not related to service, but were instead caused by the Veteran's mental health issues and the dosage amount of his medication.  Regardless of the cause, the contemporaneous evidence favors a finding of in-service onset, and the Board finds compelling the January 2014 VA examiner's assessment that the Veteran's current headache disability has the same characteristics of those documented in service.  With respect to the Veteran's headache disability, the Board finds the January 2014 VA examiner's opinion to be more probative.  As such, the Board finds service-connection for headaches is granted on a direct basis. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert, supra.

	C. Hypoglycemia

Service treatment records and post-service treatment records are silent for any complaints or treatment related to hypoglycemia.  

In January 2014, the Veteran was afforded a VA examination for his claim related to hypoglycemia.  He stated that his energy level was very low several years earlier and that he had low blood sugar.  The examiner noted that there was no prior treatment related to hypoglycemia, nor was there a diagnosis of hypoglycemia.  

Although the Veteran may have experienced low energy levels and low blood sugar in the past, the evidence shows no current hypoglycemia diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability).  A current disability is one shown at some time during the period beginning proximate to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  In this case there is no evidence of a diagnosis of hypoglycemia during service, after service, or throughout the current appeal period.  Upon discharge, his separation examination revealed no indication of hypoglycemia or related symptomatology.   Furthermore, the January 2014 VA examiner found that the Veteran did not have a current diagnosis of hypoglycemia.  The Veteran has not reported any pertinent symptomatology or treatment during the current appeal. There is no evidence of any post-service treatment, there is no other evidence to show a current underlying disability, and there is no indication of any change since January 2014.

Although the Veteran is competent to report observable complaints such as low energy levels, he is not competent to provide a diagnosis to account for such complaints. Rather this question requires medical expertise due to the complex nature of the endocrine system. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As such, the preponderance of the evidence is against service connection for hypoglycemia.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for residuals of a head injury is reopened.

The claim of entitlement to service connection for major depressive disorder, claimed as secondary to service-connected osteoarthritis of the bilateral knees, is reopened.

Entitlement to service connection for major depressive disorder, claimed as secondary to service-connected osteoarthritis of the bilateral knees, is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for hypoglycemia is denied. 


REMAND

Head Injury Residuals, Vertigo, Loss of balance, Dizziness, Memory Loss and Tremors

As noted in the analysis above, the Veteran lacerated his head in an injury sustained during service in 1991.  The evidence is unclear as to whether the Veteran's claimed vertigo, loss of balance, dizziness, memory loss and tremors are related to this in-service injury, or any other in-service event or injury.

In a 1992 handwritten account of his medical history, the Veteran noted during service that he had experienced dizziness and lightheadedness since 1986, handshaking since 1989 (secondary to tension), and trouble keeping balance since 1991.  In recent submissions to VA however, the Veteran has denied experiencing symptoms as early as 1986.  

The Veteran was previously afforded a VA examination for his claimed vertigo, loss of balance, and dizziness in January 2014.  The examiner opined that the condition was at least as likely as not related to service, but stated that the actual diagnosis was unclear.  An addendum opinion was obtained in March 2014, in which the examiner opined that the condition was less likely than not related to service, but was unable to identify a specific diagnosis, other than the reported symptoms of dizziness and loss of balance.  Recent submissions note a current diagnosis of temporal lobe epilepsy.  See an April 27, 2017 Choice Program treatment report.  The March 2014 VA examiner also noted that the Veteran's dizziness and vertigo represent manifestations of bipolar/anxiety disorder aggravated by overuse of marijuana and narcotic medications.

Similarly, with tremors, it is unclear as to whether the Veteran's tremor disability pre-existed service, was caused or aggravated by an in-service head injury, or is part and parcel of another disability, to include currently diagnosed epilepsy.  A March 2014 VA examiner indicated that the Veteran's benign essential tremor is more likely the result of combined genetic factors exacerbated by a chronic state of anxiety and more pronced by age as the natural progression of his condition.  

With respect to memory loss, the Veteran has not been provided with a VA examination specifically assessing the etiology of his claimed memory loss.  Instead, his memory was evaluated as a component of the central nervous system examination conducted in January 2014 for central benign tremors.  Post-service VA treatment records documented his reports of memory loss as early as October 2004.  He has consistently reported impaired memory, continuing through June 2011.  Notably, an April 2007 VA treatment record indicated moderately impaired short term verbal memory.   Furthermore, the January 2014 VA examiner noted the Veteran's reports of memory loss over the past 20 years, and that he experienced difficulty completing tasks at work as a result.  The examiner found no evidence of severe memory loss at the time of the examination. 

The Board finds that new VA examinations and opinions are necessary in order to clarify whether the Veteran has a diagnosed disability or disabilities manifested by vertigo, loss of balance, dizziness, memory loss and/or tremors related to service, to include as a residual of his in-service head injury, or secondary to medications taken for his now service-connected depression.

GERD

Regarding the Veteran's claim for service connection for GERD, the Board notes that he was afforded a VA examination for this disability in January 2014.  The examiner opined that the GERD was less likely than not related to the Veteran's military service, as there was no evidence that the current symptoms were the result of the same condition that caused the in-service symptoms.  However, the examiner failed to provide a rationale in support of this conclusion, and did not consider not explain the apparent overlap in the types of symptoms experienced (i.e. nausea and stomach pain both in-service and after separation).  In light of these deficiencies, this matter must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's GERD. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Increased Rating for Bilateral Knees 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. While both of the Veteran's knees are disabled (thus, preventing comparison of the left knee to an undamaged right knee), the May 2012 and January 2014 VA examiners did not specify whether testing was completed in both active and passive motion, and in weight-bearing and nonweightbearing.  In light of the Court's holding in Correia, coupled with the fact that VA has not assessed the severity of either disability in over three years, the Board finds that a remand is appropriate to afford the Veteran an updated and complete knee examination.   

Non-service connected pension

Eligibility for non-service connected pension benefits requires qualifying military service, qualifying income and net worth, and if not age 65 or older, permanent and total disability from non-service connected disabilities not due to the Veteran's own willful misconduct. 

The Board finds that the claim is inextricably intertwined with the issue of whether service connection is warranted for residuals of a head injury, vertigo, dizziness, and loss of balance, memory loss, tremors, GERD, as well as the issues of whether a rating in excess of 10 percent is warranted for the service-connected bilateral knee disabilities.  It is also necessary to determine whether the Veteran is permanently and totally disabled; and if so, which disabilities render him such. 

TDIU

The claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation. As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service-connected bilateral knee disabilities, and whether service connection is warranted for residuals of a head injury, vertigo, dizziness, and loss of balance, memory loss, tremors and GERD.

VA treatment records through May 2015 have been associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since May 2015 should also be obtained.  

2. Schedule the Veteran for appropriate VA examinations to assess the nature and etiology of his vertigo, loss of balance, dizziness, memory loss and tremors.  All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to each examiner for review of pertinent documents, and each examiner should review the Veteran's medical history.  The respective examiners are asked to take a history from the Veteran as to the onset and progression of the Veteran's claimed symptoms, and to provide responses to each of the following:

a.) The Veteran has consistently reported and received treatment for vertigo, loss of balance, dizziness, memory loss and tremors.  Please clarify whether each of these conditions is a disability in and of itself, or a manifestation of another underlying disability or disabilities.  If the latter, clarify the disabilities. 

b.) For each disability identified, indicate whether it clear and unmistakable (i.e., undebatable) that such disability had its onset before the Veteran entered his period of active duty service in November 1990.  If so, please also indicate whether it is also clear and unmistakable (i.e., undebatable) that such disability was NOT aggravated beyond its natural progression during service, to include following an in-service head injury in 1991.

c.) For any disability where the answer to either question in (b) is "no," assume as true that the disability did not pre-exist service, and that the Veteran entered service in sound condition.  With that assumption in mind, indicate whether such disability at least as likely as not had its onset in, or is otherwise related to the Veteran's period of service, to specifically include the Veteran's in-service head injury in 1991.

d.) Notwithstanding the answers to (b) and (c) above, is it at least as likely as not that the Veteran has a current disability identified in (a) that was caused or aggravated beyond its natural progression by his now service-connected depressive disorder, to include any medications taken to treat depression?

e.) The examiner should also identify whether any other disability exists that is at least as likely as not related to the Veteran's in-service head injury, to specifically include temporal lobe epilepsy, if not already discussed and evaluated above.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

3. Obtain a medical opinion addressing the etiology of the Veteran's GERD. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following question:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD had its onset in or is otherwise related to his period of active service?  In rendering his or her opinion, the examiner should consider the Veteran's competent observations of experiencing gastrointestinal symptoms since service.  

A complete rationale should be given for the opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board. 

4. The Veteran should be afforded a VA examination in order to determine the current severity of his service-connected bilateral knee arthritis. All pertinent evidence should be made available to and reviewed by the examiner. The examiner must make all findings relative to rating the Veteran's disabilities, to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disabilities on his occupational functioning and daily activities, and should include estimations of the degree of impairment during flare-ups, if any. 

5. When the development requested has been completed, all issues on appeal should be readjudicated, to include the Veteran's claim for nonservice-connected pension and TDIU.  If a benefit sought is denied, in whole or in part, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


